As filed with the U.S. Securities and Exchange Commission on May 6, 2013 File No. 811-7440 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940(X) Amendment No.30(X) DIMENSIONAL EMERGING MARKETS VALUE FUND (Exact Name of Registrant as Specified in Charter) 6300 Bee Cave Road, Building One Austin, Texas 78746 (Address of Principal Executive Offices) (512) 306-7400 (Registrant’s Telephone Number, including Area Code) Catherine L. Newell, Esq. Dimensional Fund Advisors LP 6300 Bee Cave Road, Building One Austin, TX 78746 (Name and Address of Agent for Service) Please Send Copies of Communications to: Jana L. Cresswell, Esq. Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 (215) 564-8048 EXPLANATORY NOTE This Amendment No. 30 (the “Amendment”) to the Registration Statement of Dimensional Emerging Markets Value Fund (the “Registrant” or the “Fund”) on Form N-1A (File No. 811-7440) is being filed under the Investment Company Act of 1940, as amended (the “1940 Act”), to amend and supplement Amendment No. 29 to the Registrant’s Registration Statement on Form N-1A filed with the U.S. Securities and Exchange Commission (the “Commission”) on February 28, 2013 under the 1940 Act (Accession No. 0001137439-13-000033 ) (“Amendment No. 29”).The Part A and the Part B of the Registration Statement of the Fund, as filed in Amendment No. 29, are incorporated herein by reference. The shares of the Fund are not registered under the Securities Act of 1933, as amended (the “Securities Act”), because the Fund issues its shares only in private placement transactions pursuant to available exemptions from registration under the Securities Act. This Amendment is not offering to sell, or soliciting any offer to buy, any security to the public within the meaning of the Securities Act. The audited Financial Statements and the Report of Independent Auditors thereon of the Registrant for the fiscal year ended October 31, 2012 (as filed with the Commission on January 7, 2013 (Accession Number 0001193125-13-005410 ) ) contained in the Annual Report of the Registrant, dated October 31, 2012, are incorporated herein by reference. DIMENSIONAL EMERGING MARKETS VALUE FUND Amendment to Update the Part A and Part B of the Registration Statement May 6, 2013 The purpose of this amendment is to update the Part A and Part B of the Registration Statement of Dimensional Emerging Markets Value Fund (the “Fund”), each dated February 28, 2013, to reflect certain changes to the service providers of the Fund.The changes to the Part A and B are as follows: (1)The sub-section of the Part A of the Registration Statement entitled“Public OfferingPrice” is deleted and replaced with the following: Public Offering Price Provided that State Street Bank and Trust Company, the Fund’s transfer agent (the “Transfer Agent”), has received the investor’s Account Registration Form in good order and the custodian has received the investor’s payment, shares of the Fund will be priced at the public offering price, which is the net asset value of the shares next determined after receipt of the investor’s funds by the custodian.“Good order” with respect to the purchase of shares means that (1) a fully completed and properly signed Account Registration Form and any additional supporting legal documentation required by the Advisor has been received in legible form, and (2) the Advisor has been notified of the purchase by telephone and, if the Advisor so requests, also in writing, no later than the close of regular trading on the NYSE (normally, 4:00 p.m. ET) on the day of the purchase.If an order to purchase shares must be canceled due to non-payment, the purchaser will be responsible for any loss incurred by the Fund arising out of such cancellation.To recover any such loss, the Fund reserves the right to redeem shares owned by any purchaser whose order is canceled.The Fund also may prohibit or restrict the manner in which such purchaser may place further orders.No reimbursement fee or sales charge is imposed on purchases. (2)The sub-section of the Part B of the Registration Statement entitled “Administrative Services” is deleted and replaced with the following: Administrative Services State Street Bank and Trust Company (“State Street”), 1 Lincoln Street, Boston, MA 02111, serves as the administrative and accounting services, dividend disbursing and transfer agent for the Fund.The services provided by State Street are subject to supervision by the executive officers and the Board, and include day-to-day keeping and maintenance of certain records; calculation of the offering price of the shares; preparation of reports; liaison with the Fund’s custodian; and transfer and dividend disbursing agency services.For the administrative and accounting services provided by State Street, the Fund pays State Street annual fees that are calculated daily and paid monthly according to a fee schedule based on the aggregate average net assets of the Fund Complex, which includes four registered investment companies.The fee schedule is set forth in the table below: .0058% of the Fund Complex’s first $150 billion of average net assets; .0050% of the Fund Complex’s next $50 billion of average net assets; and .0025% of the Fund Complex’s average net assets in excess of $200 billion. The fees charged to the Fund under the fee schedule are allocated to the Fund based on the Fund’s pro-rata portion of the aggregate average net assets of the Fund Complex. The Fund also pays separate fees to State Street with respect to the services State Street provides as transfer agent and dividend disbursing agent of the Fund. (3) The information under the section of the Part B entitled “DISCLOSURE OF PORTFOLIO HOLDINGS” relating to the ongoing arrangement to provide non-public Holdings Information to BNY Mellon Investment Servicing (US) Inc. is deleted, and the following information with respect to State Street is added: Recipient Business Purpose Frequency State Street Bank and Trust Company Fund Administrator, Accounting Agent and Transfer Agent Daily PLEASE BE SURE TO RETAIN THIS IMPORTANT INFORMATION WITH THE PART A AND PART B FOR FUTURE REFERENCE. DIMENSIONAL EMERGING MARKETS VALUE FUND (the “Registrant”) (Amendment No. 30) PART C OTHER INFORMATION Item 28.Exhibits. (a) Charter. (1)Agreement and Declaration of Trust effective as of March 18, 2009 Incorporated herein by reference to: Filing: Post-Effective Amendment No. 25 to the Registrant’s Registration Statement on Form N-1A. File No.:811-7440. Filing Date:October 30, 2009. Certificate of Trust dated March 18, 2009 Incorporated herein by reference to: Filing: Post-Effective Amendment No. 25 to the Registrant’s Registration Statement on Form N-1A. File No.:811-7440. Filing Date:October 30, 2009. (b) Bylaws. Bylaws as adopted March 18, 2009 Incorporated herein by reference to: Filing: Post-Effective Amendment No. 25 to the Registrant’s Registration Statement on Form N-1A. File No.:811-7440. Filing Date:October 30, 2009. (c) Instruments Defining the Rights of Security Holders. No specimen securities are issued on behalf of the Registrant. Relevant portion of Agreement and Declaration of Trust See Article V. Relevant portion of Bylaws See Article II. (d) Investment Advisory Contracts Form of Investment Advisory Agreement between the Registrant and Dimensional Fund Advisors LP (“DFA”) dated October 30, 2009 Incorporated herein by reference to: Filing: Post-Effective Amendment No. 25 to the Registrant’s Registration Statement on Form N-1A. File No.:811-7440. Filing Date:October 30, 2009. (e) Underwriting Contracts. Form of Distribution Agreement between the Registrant and DFA Securities LLC dated October 30, 2009 Incorporated herein by reference to: Filing: Post-Effective Amendment No. 25 to the Registrant’s Registration Statement on Form N-1A. File No.:811-7440. Filing Date:October 30, 2009. (f) Bonus or Profit Sharing Contracts. Not applicable. (g) Custodian Agreements. Global Custody Agreement between the Registrant and The Chase Manhattan Bank, dated March 31, 1998. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 13 to the Registrant’s Registration Statement on Form N-1A. File No.:811-7440. Filing Date:March 29, 2001. Custodial Services Agreement between the Registrant and Citibank, N.A. dated November 1, 2001. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 27 to the Registrant’s Registration Statement on Form N-1A. File No.:811-7440. Filing Date:February 28, 2011. Form of Assignment and Assumption Agreement between the Registrant, Dimensional Emerging Markets Value Fund, Inc. and Citibank, N.A. related to the Custodial Services Agreement Incorporated herein by reference to: Filing: Post-Effective Amendment No. 25 to the Registrant’s Registration Statement on Form N-1A. File No.:811-7440. Filing Date:October 30, 2009. (h) Other Material Contracts. Transfer Agency Agreement between the Registrant and PFPC Inc., dated January 20, 1993. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 7 to the Registrant’s Registration Statement on Form N-1A. File No.:811-7440. Filing Date:March 30, 1998. (i) Amendment No. 1 to Transfer Agency Agreement dated December 26, 1997. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 7 to the Registrant’s Registration Statement on Form N-1A. File No.:811-7440. Filing Date:March 30, 1998. Form of Transfer Agency Agreement between the Registrant and State Street Bank and Trust Company Incorporated herein by reference to: Filing: Post-Effective Amendment No. 29 to the Registrant’s Registration Statement on Form N-1A. File No.:811-7440. Filing Date:February 28, 2013. Form of Assignment and Assumption Agreement between the Registrant, Dimensional Emerging Markets Value Fund, Inc. and PNC Global Investment Servicing (U.S.) Inc. related to the Transfer Agency Agreement Incorporated herein by reference to: Filing: Post-Effective Amendment No. 25 to the Registrant’s Registration Statement on Form N-1A. File No.:811-7440. Filing Date:October 30, 2009. Administration and Accounting Services Agreement between the Registrant and PFPC Inc., dated January 20, 1993 Incorporated herein by reference to: Filing: Post-Effective Amendment No. 7 to the Registrant’s Registration Statement on Form N-1A. File No.: 811-7440. Filing Date: March 30, 1998. Form of Assignment and Assumption Agreement between the Registrant, Dimensional Emerging Markets Value Fund, Inc. and PNC Global Investment Servicing (U.S.) Inc. related to the Administration and Accounting Services Agreement Incorporated herein by reference to: Filing: Post-Effective Amendment No. 25 to the Registrant’s Registration Statement on Form N-1A. File No.:811-7440. Filing Date:October 30, 2009. Form of Administration Agreement between the Registrant and State Street Bank and Trust Company Incorporated herein by reference to: Filing: Post-Effective Amendment No. 29 to the Registrant’s Registration Statement on Form N-1A. File No.:811-7440. Filing Date:February 28, 2013. (i) Legal Opinion. Not applicable. (j) Other Opinions. Consent of Independent Certified Public Accountants, PricewaterhouseCoopers LLP Incorporated herein by reference to: Filing: Post-Effective Amendment No. 29 to the Registrant’s Registration Statement on Form N-1A. File No.:811-7440. Filing Date:February 28, 2013. (k) Omitted Financial Statements. Not applicable. (l) Initial Capital Agreements. Subscription Agreement dated as of February 1, 1993. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 13 to the Registrant’s Registration Statement on Form N-1A. File No.: 811-7440. Filing Date: March 29, 2001. (m) Rule 12b-1 Plan. Not applicable. (n) Rule 18f-3 Plan. Not applicable. (o) Power-of-Attorney. Power-of-Attorney dated as of December 17, 2010, appointing David G. Booth, David R. Martin, Catherine L. Newell, Valerie A. Brown, Jeff J. Jeon and Carolyn L. O as attorneys-in-fact to David G. Booth, Eduardo A. Repetto, George M. Constantinides, John P. Gould, Roger G. Ibbotson, Edward P. Lazear, Myron S. Scholes, Abbie J. Smith and David R. Martin. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 27 to the Registrant’s Registration Statement on Form N-1A. File No.: 811-7440. Filing Date: February 28, 2011. (p) Code of Ethics. Code of Ethics of Registrant, Advisor and Underwriter. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 17 to the Registrant’s Registration Statement on Form N-1A. File No.: 811-7440. Filing Date: March 29, 2004. Item 29. Persons Controlled by or Under Common Control with Registrant. If an investor beneficially owns more than 25% of the outstanding voting securities of the feeder fund that invests all of its investable assets in a Series of the Registrant, then the feeder fund and its corresponding Series may be deemed to be under the common control of such investor.Accordingly, the feeder portfolio of DFA Investment Dimensions Group (“DFAIDG”), a Maryland corporation and registered investment company, may be deemed to be under common control with its corresponding Series of the Registrant.As of January 31, 2012, no person beneficially owned more than 25% of the outstanding voting securities of the feeder portfolio investing in the Registrant. Item 30. Indemnification. Reference is made to Article VII of the Registrant’s Agreement and Declaration of Trust, which is incorporated by reference to Amendment No. 25 electronically filed on October30, 2009. Pursuant to Rule 484 under the Securities Act of 1933, as amended, the Registrant furnishes the following undertaking: Insofar as indemnification for liability arising under the Securities Act of 1933 (the “Act”); may be permitted to the directors, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that, in the opinion of the Securities and Exchange Commission, such indemnification is against public policy as expressed in the Act, and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, an officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Item 31. Business and Other Connections of the Investment Advisor. Dimensional Fund Advisors LP (formerly, Dimensional Fund Advisors Inc.), the investment manager for the Registrant, is also the investment manager for three other registered open-end investment companies, DFA Investment Dimensions Group Inc., The DFA Investment Trust Company and Dimensional Investment Group Inc.The Advisor also serves as sub-advisor for certain other registered investment companies. For additional information, please see “Management of the Fund” in Part A of this Registration Statement. Additional information as to the Advisor and the directors and officers of the Advisor is included in the Advisor’s Form ADV filed with the Commission (File No. 801-16283), which is incorporated herein by reference, and sets forth the officers and directors of the Advisor and information as to any business, profession, vocation or employment of a substantial nature engaged in by those officers and directors during the past two years. Item 32. Principal Underwriters. (a) DFA Securities LLC, (“DFAS”) is the principal underwriter for the Registrant.DFAS also serves as principal underwriter for Dimensional Investment Group Inc., DFA Investment Dimensions Group Inc. and The DFA Investment Trust Company. (b) The following table sets forth information as to the Distributor’s Directors, Officers, Partners and Control Persons.The address of each officer is 1299 Ocean Avenue, Santa Monica, CA 90401: Name and Principal Business Address Positions and Offices with Underwriter Positions and Offices with Fund April A. Aandal Vice President Vice President Darryl D. Avery Vice President Vice President Robyn G. Alcorta Vice President Vice President Arthur H. Barlow Vice President Vice President John T. Blood Vice President Vice President Scott A. Bosworth Vice President Vice President Valerie A. Brown Vice President and Assistant Secretary Vice President and Assistant Secretary David P. Butler Vice President Vice President Douglas M Byrkit Vice President Vice President James G. Charles Vice President Vice President Joseph H. Chi Vice President Vice President Stephen A. Clark Vice President Vice President Matt B. Cobb Vice President Vice President Ryan Cooper Vice President Vice President Jeffrey D. Cornell Vice President Vice President Robert P. Cornell Vice President Vice President George H. Crane Vice President Vice President Christopher S. Crossan Vice President and Chief Compliance Officer Vice President and Global Chief Compliance Officer James L. Davis Vice President Vice President Robert T. Deere Vice President Vice President Peter F. Dillard Vice President Vice President Robert W. Dintzner Vice President Vice President Richard A. Eustice Vice President and Assistant Secretary Vice President and Assistant Secretary Gretchen A. Flicker Vice President Vice President Jed S. Fogdall Vice President Vice President Jeremy P. Freeman Vice President Vice President Mark R. Gochnour Vice President Vice President Tom M. Goodrum Vice President Vice President Henry F. Gray Vice President Vice President John T. Gray Vice President Vice President Christian Gunther Vice President Vice President Joel H. Hefner Vice President Vice President Julie C. Henderson Vice President and Fund Controller Vice President and Controller Kevin B. Hight Vice President Vice President Christine W. Ho Vice President Vice President Michael C. Horvath Vice President Vice President William A. Irvine Vice President Vice President Jeff J. Jeon Vice President Vice President Stephen W. Jones Vice President Vice President Patrick M. Keating Vice President Vice President Andrew K. Keiper Vice President Vice President Stephen W. Jones Vice President Vice President David M. Kershner Vice President Vice President Timothy R. Kohn Vice President Vice President Joseph F. Kolerich Vice President Vice President Mark D. Krasniewski Vice President Vice President Stephen W. Kurad Vice President Vice President Michael F. Lane Vice President Vice President Francis R. Lao Vice President Vice President David F. LaRusso Vice President Vice President Juliet H. Lee Vice President Vice President Marlena I. Lee Vice President Vice President John B. Lessley Vice President Vice President Apollo D. Lupescu Vice President Vice President Kenneth M. Manell Vice President Vice President Rose C. Manziano Vice President Vice President Aaron M. Marcus Vice President and Head of Global Human Resources Vice President and Head of Global Human Resources David R. Martin Vice President, Chief Financial Officer and Treasurer Vice President, Chief Financial Officer and Treasurer Matthew H. Miller Vice President Vice President Jonathan G. Nelson Vice President Vice President Catherine L. Newell Vice President and Secretary Vice President and Secretary Christian Newton Vice President Vice President Pamela B. Noble Vice President Vice President Carolyn L. O Vice President Vice President Gerard K. O’Reilly Vice President Vice President Daniel C. Ong Vice President Vice President Kyle K. Ozaki Vice President Vice President Matthew A. Pawlak Vice President Vice President Brian P. Pitre Vice President Vice President David A. Plecha Vice President Vice President AllenPu Vice President Vice President Theodore W. Randall Vice President Vice President Mark A. Regier Vice President Vice President Savina B. Rizova Vice President Vice President L. Jacobo Rodríguez Vice President Vice President Julie A. Saft Vice President Vice President David E. Schneider Vice President Vice President Walid A. Shinnawi Vice President Vice President Bruce A. Simmons Vice President Vice President Ted R. Simpson Vice President Vice President Bryce D. Skaff Vice President Vice President Andrew D. Smith Vice President Vice President Grady M. Smith Vice President Vice President Carl G. Snyder Vice President Vice President Lawrence R. Spieth Vice President Vice President Bradley G. Steiman Vice President Vice President Richard H. Tatlow Vice President Vice President Blake T. Tatsuta Vice President Vice President Seyun AliceTomasovic Vice President Vice President Erik T. Totten Vice President Vice President John H. Totten Vice President Vice President Robert C. Trotter Vice President Vice President Karen E. Umland Vice President Vice President Brian J. Walsh Vice President Vice President Weston J. Wellington Vice President Vice President Ryan J. Wiley Vice President Vice President Paul E. Wise Vice President Vice President Faith A. Yando Vice President Vice President JosephL. Young Vice President Vice President David G. Booth Chairman, Director, President and Co-Chief Executive Officer Chairman, Director, President and Co-Chief Executive Officer Eugene F. Fama Sr. Director Not Applicable Kenneth R. French Director Not Applicable John A. McQuown Director Not Applicable Eduardo A. Repetto Co-Chief Executive Officer and Chief Investment Officer Director, Co-Chief Executive Officer and Chief Investment Officer Dimensional Fund Advisors LP Shareholder Not Applicable (c) Not applicable. Item 33. Location of Accounts and Records. The accounts and records of the Registrant will be located at the office of the Registrant and at additional locations, as follows: NameAddress Dimensional Emerging Markets Value Fund 6300 Bee Cave Road, Building One Austin, TX 78746 BNY Mellon Investment Servicing301 Bellevue Parkway Wilmington, DE 19809 The Chase Manhattan Bank4 Chase MetroTech Center Brooklyn, NY 11245 Item 34. Management Services. None. Item 35. Undertakings. Not applicable. SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, as amended, the Registrant has duly caused this Post-Effective Amendment No.30 to its Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Austin, the State of Texas, as of the 6thday ofMay 2013. DIMENSIONAL EMERGING MARKETS VALUE FUND (Registrant) By: /s/Valerie A. Brown Valerie A. Brown (Attorney-in-Fact to Registrant pursuant to a Power of Attorney incorporated herein by reference) Vice President and Assistant Secretary (Signature and Title)
